Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 11/10/2021, Applicant Request for Continuation Examination on 4/11/2022. Amended Claim 1, 5, 6, 7, 9, 11, and 12. Cancelled Claim 4.


Claims 1 and 3, 5-14 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 5, 6, 7, 9, 11, and 12 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 




Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “... the claims require integration of acquisition and processing circuits, in which observation data is acquired by one or more onboard sensors of the aircraft that provide information regarding one or more engines of the aircraft; and the processing circuit effectuates one or more recommended operational uses to optimize aircraft operability based on measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft. These steps are individually and collectively not ones capable of being performed by the human mind. They are far too data-intensive, complex steps for the human mind to process individually, let alone together or in sequence, even with the aid of pen and paper. Moreover, by the nature of the onboard sensors configured to acquire information regarding one or more engines of the aircraft, the mind is not equipped to handle processing of the acquired information. That is, the information collected is only possible to obtain by the use of computerized and electrical signals, which are not capable of being processed in the human mind. Thus, the human mind is not practically able to perform the above-noted steps on observation data. Accordingly, the Office action's allegation that the claim elements are mental processes is improper.... the claims do not recite any human pilot and instead recite that the processing circuit is configured to effectuate one or more recommended operational uses in order to optimize aircraft operability. Nowhere does the claim set forth management of pilot behavior to optimize operations of the aircraft. Rather, a component (here, the processing circuit) is configured to do so. Therefore, no management of human behavior is present. Accordingly, the Office action's allegation that the claim elements are certain methods of organizing human activity is improper....nowhere does M.P.E.P. 2106.04(a)(2) state or suggest that "application of predetermined learning models to generate optimized results" means that claims are directed to "mathematical concepts", let alone "mathematical relationships" or "mathematical formulas or equations" or "mathematical calculations." Indeed, the opposite is true as indicated in the USPTO Subject Matter Eligibility Example 38. Therein, the USPTO states that the use of a model to generate a value is not a mathematical concept because that feature "does not recite a mathematical relationship, formula, or calculation" and that "[w]hile . .. the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims." That is, while the claimed application of a learning model may be based on mathematics, it is not itself a recitation to perform a mathematical step and thus not a recitation of an abstract idea. Accordingly, the Office action's allegation that the claim elements are mathematical concepts is improper...The claims integrate the alleged abstract idea into a practical application by the use of a particular machine (see M.P.E.P § 2106.05(b)). For example, the claims provide a specific manner of applying predetermined learning models to the observation data based on a flight phase from which the observation data was collected, and the predetermined learning models output a predicted value of the observation data. Such a learning model is not merely a generic computer and does not merely perform generic computer functions. Rather, the learning model is a particular machine because it is particularly trained to output a predicted value based on the input observation data. In other words, two otherwise identical models applied or trained in different manners will produce two different outputs for the same input. Thus, while an untrained machine may be considered generic, the claimed machine trained to produce the claimed output is no longer generic and must be considered "particular." Accordingly, the claimed learning model represents a particular machine that renders the claims eligible...the use of this machine (and thus practical application of the alleged abstract idea) improves existing technologies for making operational usage recommendations to improve aircraft operations (see M.P.E.P. § 2106.05(a))...Claim 5 recites another practical application of the recommended operational use, and in particular, generating "one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the processing circuit such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational use selected from the one or more recommended operational uses, the observation data comprises temperature measurements at aircraft engine intakes during phases in which said one or more engines are stopped, and the processing circuit is further configured to optimize the aircraft operability by determining a distribution of engine intake temperatures for the fleet of aircraft. In this manner, claim 5 relates to a practical application of the one or more recommended operational uses of the aircraft. This is because the feature recites an unconventional step of not just merely generating the one or more recommended operational uses of the aircraft, but further, effectuating the one or more recommended operational uses of the aircraft. Such a use is meaningful because it actually carries out the operational use in order to optimize aircraft operability during aircraft operation Such a use is meaningful because it actually carries out the operational use in order to optimize aircraft operability during aircraft operation, and therefore the claim goes beyond merely "to collect" or "to generate" elements as asserted by the Office action at p. 13. Thus, the benefits of i) validated and enriched observation data, and ii) measurements at aircraft engine intakes during the phases in which the engines are stopped are not only simply acknowledged or appreciated, but are also practically realized so that the aircraft operation can be optimized....Applicant respectfully submits that the claimed invention constitutes significantly more than an abstract idea under Step 2B of the Alice analysis...” Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding,  …to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and using pen and paper to, ...to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft....; therefore, the claims are directed to a mental process. 

Further,…to optimise operations of an aircraft…to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft..., under the broadest reasonable interpretation, is managing human pilot behavior during the flight by recommending potential actions and decisions for the human pilot, and managing human ground crew behavior to turn aircraft around, and a fleet of aircraft comprises human pilots and human crew, to manage efficiency of a fleet of aircraft, is to manage pilot and crew behaviors, therefore managing human behavior. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft...., is applying  predetermined learning models to generate optimized results, therefore, the claims are directed to mathematical concepts.  

Accordingly, the claims are directed to a mental process, certain methods of organizing human activity, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: system, an acquisition circuit configured, one or more onboard sensors of the aircraft, processing circuit configured, processing circuit 
Claim 8, 10: database

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the, to collect, to generate, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to collect…. data output – to generate…, performed by generally linked computing elements. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure: a computer system 9 including acquisition circuits 3 and processing circuits 5 and storage units 11 and the normal input peripherals 13 and output peripherals 15. It will be noted that the storage units may comprise computer programs including code instructions adapted to use the data evaluation method according to the invention. These computer programs may be executed by the processing circuit 5 in relation with the storage units 11 and the acquisition circuit 3…an aircraft 17 sends information about its operation, for example using a message system known as ACARS (Aircraft Communication Addressing and Reporting System) or any other communication means for sending information…the processing circuit 5 displays…on a screen…collects parameters or observation data related to the mission and records these parameters or data on onboard storage means.
During each flight, each aircraft 17 collects parameters or observation data related to the mission and records these parameters or data on onboard storage means. These data are derived from specific measurements or data acquired by onboard sensors or computers providing information about physical or logical elements of equipment on the aircraft 17 and in particular about its engines. In general, the data are temporal data and are dependent of flight conditions of the aircraft. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Examiner notes, while Applicant’s amendments and new additional elements further prosecution, the amendments and new additional elements do not recite sufficient specificity to integrate the identified abstract ideas into technical solution or practical application. For example, the recitation of “one or more onboard sensors of the aircraft” is highly generic compared to the argued example that recited a GPS receiver, which is a specific sensor. As such, the generic recited “onboard sensor”, under the broadest reasonable interpretation, the recited element can be interpreted to be human onboard an aircraft performing human observation. 

	Unlike Example 38, directing to reproducing analog sound, which doesn’t necessarily recite or direct to a mathematical concept, because the claims and claim elements are directed to analog audio circuit. The present claims do recite and direct to mathematical concepts, “to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft”

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process(i.e. human observing and comparing aircraft flight data and aircraft engine), organizing human activities(i.e. managing human pilots and human ground crew to turn aircraft around), and mathematical concepts, generally linked to a technical environment, i.e. computer devices and sensors, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Thus, the claims are not a technical solution to a technical problem and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

The present claims are not necessarily rooted in computing technologies, "flight optimization" is a business problem directed to mental process, organizing human activities and mathematical concepts as established in 2019 PEG Step 2A Prong 1. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers, i.e. humans practically observing aircraft engines with the human mind and performing mathematical calculation with pen and paper, Langley Aerodrome 1896, Wright Flyer 1903.










Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3, 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 5, 9) recite, “Flight data evaluation ... to optimise operations of an aircraft, comprising: 
... to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; and 
a ... : 
to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, 
to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, 
to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, 
to compare the quality value with a predetermined threshold, Page 2 of 19Appln. No. 15/388,185 Amendment dated March 10, 2022
to validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, 
to generate enriched observation data by adding the quality value to said validated observation data, 
to evaluate said enriched observation data, and 
to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, 
wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft.”

Analyzing under Step 2A, Prong 1:
The limitations regarding,  …to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft...., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using a human mind and using pen and paper to, ...to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft....; therefore, the claims are directed to a mental process. 

Further,…to optimise operations of an aircraft…to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft..., under the broadest reasonable interpretation, is managing human pilot behavior during the flight by recommending potential actions and decisions for the human pilot, and managing human ground crew behavior to turn aircraft around, and a fleet of aircraft comprises human pilots and human crew, to manage efficiency of a fleet of aircraft, is to manage pilot and crew behaviors, therefore managing human behavior. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...to collect observation data from a fleet of aircraft, the observation data being collected from different flight phases of the aircraft and being of different aircraft indicators, the aircraft indicators being related to elements, tasks, and/or maneuvers of the aircraft, the observation data being acquired by ... that provide information regarding one or more engines of the aircraft; to apply predetermined learning models to said observation data, the predetermined learning models being applied based on a flight phase from which the observation data was collected, and the predetermined learning models outputting a predicted value of the observation data, to calculate a residue between the predicted value output by the applied learning model and a corresponding value of said observation data, the corresponding value of said observation data being related to an aircraft indicator of interest, to determine a quality value of the observation data by comparing said residue with an error value allowed by the applied learning model, to compare the quality value with a predetermined threshold, toPage 2 of 19Appln. No. 15/388,185Amendment dated March 10, 2022 validate said observation data related to the aircraft indicator of interest as a function of the quality value based on the comparison with the predetermined threshold, to generate enriched observation data by adding the quality value to said validated observation data, to evaluate said enriched observation data, and to generate one or more recommended operational uses of the aircraft based on the evaluation of the enriched observation data, the one or more recommended operational uses being effectuated by the ... such that aircraft operability is optimized during operation of the aircraft, wherein, for at least one recommended operational, the observation data comprises measurements of aircraft turnaround times and internal temperature measurements of the one or more engines of the aircraft, and the ... is further configured to optimize the aircraft operability by determining a turnaround time distribution as a function of internal temperatures of the one or more engines for the fleet of the aircraft...., is applying  predetermined learning models to generate optimized results, therefore, the claims are directed to mathematical concepts.  

Accordingly, the claims are directed to a mental process, certain methods of organizing human activity, mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9: system, an acquisition circuit configured, one or more onboard sensors of the aircraft, processing circuit configured, processing circuit 
Claim 8, 10: database

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the, to collect, to generate, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – to collect…. data output – to generate…, performed by generally linked computing elements. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure: a computer system 9 including acquisition circuits 3 and processing circuits 5 and storage units 11 and the normal input peripherals 13 and output peripherals 15. It will be noted that the storage units may comprise computer programs including code instructions adapted to use the data evaluation method according to the invention. These computer programs may be executed by the processing circuit 5 in relation with the storage units 11 and the acquisition circuit 3…an aircraft 17 sends information about its operation, for example using a message system known as ACARS (Aircraft Communication Addressing and Reporting System) or any other communication means for sending information…the processing circuit 5 displays…on a screen…collects parameters or observation data related to the mission and records these parameters or data on onboard storage means.
During each flight, each aircraft 17 collects parameters or observation data related to the mission and records these parameters or data on onboard storage means. These data are derived from specific measurements or data acquired by onboard sensors or computers providing information about physical or logical elements of equipment on the aircraft 17 and in particular about its engines. In general, the data are temporal data and are dependent of flight conditions of the aircraft. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1 and 3, 5-14  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Relevant prior art not relied upon:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623